289 S.E.2d 616 (1982)
STATE of North Carolina
v.
Arthur Jason McGEE.
No. 8118SC1032.
Court of Appeals of North Carolina.
April 6, 1982.
*617 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. J. Chris Prather, Raleigh, for the State.
McNairy, Clifford & Clendenin by Locke T. Clifford and Michael R. Nash, Greensboro, for defendant-appellant.
*618 WELLS, Judge.
The sole question we consider is whether the trial court erred in concluding that defendant was capable of pleading and standing trial at the time of his arraignment and trial. Because we find that Judge Albright's order recommitting defendant to Dorothea Dix Hospital for further observation established a presumption of a lack of capacity, we hold that a further hearing on the issue of his capacity to proceed to trial should have been held.
Under G.S. 15A-1001(a), "[n]o person may be tried, convicted, sentenced, or punished for a crime when by reason of mental illness or defect he is unable to understand the nature and object of the proceedings against him, to comprehend his own situation in reference to the proceedings, or to assist in his defense in a rational or reasonable manner." Ordinarily, it is within the trial court's discretion to determine whether circumstances brought to its attention require a formal inquiry as to whether a defendant has sufficient mental capacity to plead to the indictment and to conduct a rational defense. State v. Propst, 274 N.C. 62, 161 S.E.2d 560 (1968).
In the present case, the evidence elicited in the competency hearings of 16 March and 13 April 1981 indicated that defendant's mental capacity was tenuous at best. In recommitting defendant to Dix Hospital on 1 May 1981, Judge Albright found that he "may be incapable of proceeding in this case." Judge Albright's order established a presumption that defendant was not competent to proceed to trial under the standard established in G.S. 15A-1001(a). Prior to defendant's trial, therefore, the court had an obligation to inquire again into the defendant's mental capacity to proceed to trial. State v. Reid, 38 N.C.App. 547, 248 S.E.2d 390 (1978); disc. rev. denied, 296 N.C. 588, 254 S.E.2d 31 (1979). This is so even though defense counsel stated that he had no evidence concerning defendant's capacity to proceed. Cf. State v. Propst, supra (where defendant's counsel stated that "he had nothing that had transpired" since defendant's last clinical report but the Supreme Court found necessary a further competency hearing).
The failure of the trial court to appropriately rehear and redetermine the question of whether the defendant was mentally competent to proceed to trial invalidated the subsequent trial. State v. Reid, supra. The verdict and the judgment must be vacated, and the cause is remanded to Superior Court for further proceedings consistent with this opinion.
Since defendant's other assignments of error are unlikely to occur at a new trial, we need not discuss them here.
Vacated and Remanded.
HILL and BECTON, JJ., concur.